Per Curiam,
This was an action in deceit, brought to recover damages alleged to have been suffered by the plaintiff through fraud practiced upon him in his purchase from the defendant of a lease, good will, fixtures and stock of a restaurant. A nonsuit was entered on the ground that the plaintiff was precluded from recovering by a judgment entered against him, under the terms of the contract- of sale, for the balance of-the purchase-money due. If such a judgment was entered against him it was not offered in evidence, and the complaint of learned counsel. for appellant is that it was not, therefore, before the court as a basis for any action upon it. If it was conclusive evidence against- the plaintiff, the record of it ought to have appeared as a material item of evidence in the case. A mere ■ reference to it in the statement of claim, or the oral testimony of a witness, was not proper legal evidence of it, or of what action, if any, had been taken upon it by either of the parties to it.
Judgment reversed with a procedendo.